In this case the appeal was from a final decree. The parties were husband and wife. The wife prior to the institution of the suit having by order of the Circuit Court of Polk County, Florida, been adjudicated a free dealer. After the final decree was entered a stipulation was made and entered into between Samuel Ward, party of the first part, and Kate Tilge Ward, party of the second part, wherein and whereby among other things it was stipulated, "Whereas, the said party of the first part in consideration of settlement of their rights in and by this agreement set forth, has agreed not to appeal to the Supreme Court of the State of Florida from said final decree hereinbefore mentioned and it is the desire of the parties to terminate their litigation at this time and to make and enforce the settlement in and by this instrument agreed upon."
The final decree referred to in this stipulation is shown to be the decree from which this appeal is taken. *Page 122 
The appellant Samuel Ward is bound by his stipulation not to prosecute this appeal. See Neil et al. v. Browning, 77 Fla. 184, 81 So. R. 269. Therefore, the decree of the chancellor should be and the same is hereby affirmed.
WHITFIELD, TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion and judgment.